Citation Nr: 9905006	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-22 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation benefits 
under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to May 1969.  
He died in December 1987.  The appellant is the widow of the 
veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of February 1997 from the Atlanta, Georgia, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran underwent clipping of a left superior 
hypophyseal internal carotid artery giant aneurysm in 
November 1986 at a VA Medical Center.  He received follow-up 
treatment at a VA outpatient clinic through December 3, 1987.

2.  The official death certificate shows that the veteran 
died on December 31, 1987 due to cardiopulmonary arrest as 
due to, or as a consequence of a myocardial infarction, due 
to, or as a consequence of coronary atherosclerosis.

3.  Service connection was not in effect for any disabilities 
at the time of his death.

4.  There is no competent evidence that establishes that the 
veteran's death was related to, caused or hastened by 
treatment at a VA facility.

5.  The medical question presented in this case is not so 
complex or controversial as to require the obtaining of an 
opinion from an independent medical expert.



CONCLUSIONS OF LAW

1.  The claim for Dependency and Indemnity Compensation 
benefits under 38 U.S.C.A. § 1151 is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Referral of this matter for an advisory opinion by an 
independent medical expert is not warranted.  38 U.S.C.A. §§ 
5109, 7109 (West 1991 & Supp. 1997); 38 C.F.R. §§ 3.328, 
20.901 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that the veteran died as 
result of medical treatment provided by VA, and that VA 
benefits are accordingly warranted pursuant to the provisions 
of 38 U.S.C.A. § 1151 (West 1991).  She specifically alleges 
that the veteran died due to a brain hemorrhage due to a 
ruptured aneurysm, which could have been prevented by proper 
medical treatment at the VA Medical Center.  She states that 
in July and August 1997, the treating VA ophthalmologist 
recommended a cerebral angiogram for a suspected second 
aneurysm.  She states that this was not done and as a result 
the veteran dies of a ruptured aneurysm.  She further 
contends that the physician who completed the death 
certificate knew nothing of the veteran's medical history and 
merely guessed.  She further requests and opinion from an 
independent medical expert.

Under the law, any veteran who has suffered an injury, or an 
aggravation of an injury, as the result of VA 
hospitalization, medical, or surgical treatment, and such 
injury or aggravation results in additional disability or the 
death of such veteran, then disability or death compensation 
will be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. 
§ 1151 (West 1991).

In determining that additional disability exists, the 
following considerations will govern: 

(1)  The veteran's physical condition immediately prior 
to the disease or injury on which the claim for 
compensation is based will be compared with the 
subsequent physical condition resulting from the disease 
or injury, each body part involved being considered 
separately. 

(i)	As applied to examinations, the physical 
condition prior to the disease or injury will be 
the condition at time of beginning the physical 
examination as a result of which the disease or 
injury was sustained. 

(ii)	As applied to medical or surgical treatment, 
the physical condition prior to the disease or 
injury will be the condition which the specific 
medical or surgical treatment was designed to 
relieve. 

(2)	Compensation will not be payable under 38 U.S.C.A. 
1151 for the continuance or natural progress of disease 
or injuries for which the training, or hospitalization, 
etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 

(1)	It will be necessary to show that the additional 
disability is actually the result of such disease or 
injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith. 

(2)	The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or 
injury or an aggravation of an existing disease or 
injury suffered as the result of training, 
hospitalization, medical or surgical treatment, or 
examination. 

(3)	Compensation is not payable for the necessary 
consequences of medical or surgical treatment or 
examination properly administered with the express or 
implied consent of the veteran, or, in appropriate 
cases, the veteran's representative. "Necessary 
consequences" are those which are certain to result 
from, or were intended to result from, the examination 
or medical or surgical treatment administered. 
Consequences otherwise certain or intended to result 
from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at 
the time consent was given whether that treatment would 
in fact be administered. 

(4)	When the proximate cause of the injury suffered was 
the veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except ult of having 
submitted to a VA examination, medical or surgical  
treatment, hospitalization or a course of vocational 
rehabilitation under any law administered by VA and not a 
result of the veteran's own willful misconduct, disability or 
death compensation or dependency and indemnity compensation 
will be awarded for such disease, injury, aggravation or 
death as if such condition were service connected.  38 C.F.R. 
§ 3.800.  

38 U.S.C.A.§ 1151 was amended with regard as to what 
constitutes a "qualifying additional disability."  The 
revisions became effective October 1,1997.  The amendment 
serves to further restrict the application of 38 U.S.C.A. § 
1151 as negligence is now a factor be considered and, thus, 
would be less favorable to veteran than the statute prior to 
the revisions.  The United States Court of Veterans Appeals 
(Court) has held that where the law changes after a claim has 
been filed or reopened, but before the administrative or 
judicial process has been concluded, the version most 
favorable will be applied, unless Congress provided otherwise 
or permitted the VA Secretary to provide otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).  Accordingly, the more favorable version of 
38 U.S.C.A. § 1151, in effect before October 1997, will be 
applied to the appellant's claim.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  

The official death certificate shows that the veteran died in 
December 1987 due to cardiopulmonary arrest as due to, or as 
a consequence of a myocardial infarction, as due to, or as a 
consequence, of coronary atherosclerosis.  The approximate 
interval between on set and death for the cardiopulmonary 
arrest and the myocardial infarction was minutes, and for the 
coronary atherosclerosis, years.  Service-connection was not 
in effect for any disability at the time of the veteran's 
death.  

The veteran was seen at a VA medical facility in October 1996 
for decreased vision and headaches.  A CT scan demonstrated 
that the veteran had a 2 cm round mass in the suprasellar 
region.  This was considered to be consistent with an 
aneurysm versus a tumor.  

The veteran was hospitalized at a VA facility in October 
1986.  A cerebral angiogram revealed a giant aneurysm of the 
internal carotid artery.  The veteran underwent a left 
craniotomy with clipping of a left superior hypophyseal 
internal carotid artery giant aneurysm.  He tolerated the 
procedure well and had an uneventful immediate postoperative 
recovery.  Within 24 hours, the veteran noted that his visual 
acuity in his right eye had decreased to light perception 
only.  A CT scan was obtained to rule out the possibility of 
hematoma in the suprasellar area, which could contribute to 
his decreased visual acuity.  The CT scan was found to be 
normal with respect to the post surgical changes with no 
evidence of hematoma or subarachnoid hemorrhage.  During the 
remainder of his hospital stay the veteran's visual acuity 
improved to the point of being able to count fingers 
bilaterally. However his visual acuity in the right eye was 
still markedly decreased from his preoperative status.  His 
wound was noted to be healing well.  He was discharged from 
the hospital later in November 1986.

The veteran received follow up treatment at a VA outpatient 
clinic.  He was seen at the eye clinic on July 21, 1987.  An 
examination showed decreased vision on the left and disc 
pallor.  The physician indicated that there was a possibility 
of an aneurysm on the right side and recommended a cerebral 
angiogram.  

The veteran was evaluated at the neurosurgery clinic on July 
21, 1987.  At that time it was reported that in light of his 
recent ophthalmology examination, there was some concern that 
there might be a second aneurysm.  The physician indicated 
that this was doubtful when considering the time since the 
surgery and the operative exposure.  The impression was that 
the veteran was doing well.  The veteran was scheduled to 
return to neurosurgery in January 1988 and it was recommended 
that he be followed by a local physician.

He was evaluated at the eye clinic on August 27, 1987.  At 
that time the impression was decreased visual field deficits 
and bilateral blepharitis.  He was seen at the eye clinic on 
December 3, 1987.  At that time the impression was stable 
exam, symptoms unchanged. 

In August 1987 the veteran was provided with VA medical 
examinations.  A VA neuropsychiatric report contains a 
diagnosis of headaches, partial aphasia, postoperative 
intracranial aneurysm.  A general medical examination report 
at that time indicates that the veteran had a long history of 
headaches and vision problems, and that he went to a doctor 
for headaches in approximately in 1981.  The veteran reported 
that following his aneurysm surgery that he regained a slight 
amount of sight in the left eye and that he had a residual of 
sight in the right eye.  Upon physical examination the 
veteran was noted as having the following blood pressure 
readings:  160/100 while sitting; 160/100 while standing; and 
160/100 while standing.  The veteran was diagnosed as (1) 
status postop aneurysm of the ophthalmic artery with 
resultant bilateral optic atrophy and partial blindness 
severe; and (2) hypertension.

The veteran died in December 1987.  The report from the 
Emergency Room of the Memorial Hospital, in Bainbridge 
Georgia, on the day of the veteran's death indicates that he 
was deceased on arrival.  The veteran suffered 
cardiopulmonary arrest and CPR had been started by the EMT's.  
CPR was continued however it was unsuccessful. 

To summarize, the appellant is asserting the VA a VA 
ophthalmologist recommended a cerebral angiogram for a 
suspected second aneurysm.  She states that this was not done 
by the neurologist and as a result the veteran dies of a 
ruptured aneurysm.  In this regard, the appellant is 
competent to describe symptoms of a disease.  However, she 
has not demonstrated that she has medical training, or is 
otherwise competent to render medical opinions.   
Accordingly, her contentions are merely speculative do not 
provided a basis for a well-grounded claim.  Moray v. Brown, 
5 Vet.App. 211, 214 (1993), see also Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  

The evidence shows that a VA ophthalmologist recommended a 
cerebral angiogram for a possible aneurysm in July 1997 and 
that a VA neurologist indicated that a second aneurysm was 
doubtful.  As such, a cerebral angiogram was not conducted. 
However, the appellant has not submitted any competent 
medical evidence which shows that this course of treatment 
caused the veteran's death or resulted in any additional 
disability which was implicated in or hastened the veteran's 
death.  Additionally, she has submitted no competent medical 
evidence which indicates that the cause of death as set forth 
on the official death certificate was incorrect.  The Board 
accordingly finds that her claim for DIC benefits under 
38 U.S.C.A. § 1151 (West 1991) is not well grounded and is 
therefore denied.  Furthermore, the evidence is not in 
equipoise as to warrant consideration of the benefit of the 
doubt doctrine per 38 U.S.C.A. § 5107.

The Board has considered the appellant's request for an 
independent medical expert's (IME) opinion.  When, in the 
opinion of the Board, additional medical opinion is warranted 
by the medical complexity or controversy involved in an 
appeal, the Board may obtain an advisory medical opinion from 
one or more independent medical experts who are not employed 
by the VA. See 38 U.S.C.A. §§ 5109, 7109 (West 1991); 38 
C.F.R. § 20.901(d) (1998).  The necessity of obtaining such 
an opinion is left to the discretion of the Board.  Bielby v. 
Brown, 7 Vet. App. 260, 269 (1994).  

In this case, the veteran has not presented any evidence, 
other than who own statements, nor is there any competent 
evidence of record, which demonstrates that a complex or 
controversial medical problem is involved.  As such, the 
Board concludes that an IME opinion is not necessary in this 
case.

The Board notes that the Court has held that, when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991), VA has a duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise the claimant of the evidence 
required to complete the application.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  In the case at hand, the Board finds 
that this procedural consideration has been satisfied.  In 
particular, the Board notes that the statement of the case 
issued in May 1997 advises the appellant and her 
representative that the evidence does not show that a 
relationship between the veteran's cause of death and VA 
medical services. Moreover, unlike the situation in 
Robinette, there is no indication that there is evidence 
available and missing from the record which, if submitted, 
could make the veteran's claim well grounded. 

Additionally, when the Board addresses in its decision a 
question that has not been addressed by the RO, such as 
whether or not the appellant's claim is well grounded, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether the appellant has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In light of the appellant's failure to meet the 
initial burden of the adjudication process, the Board 
concludes that she has not been prejudiced by the decision 
herein. 


ORDER

Entitlement to Dependency and Indemnity Compensation benefits 
under 38 U.S.C.A. § 1151 is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




IRMANS



- 11 -


